Title: To George Washington from the Citizens of Vincennes, 5 October 1792
From: Citizens of Vincennes
To: Washington, George



Au Poste Vinçenne le 5 8bre 1792.

A Son Excellençe George Washinton Ecuier premier President des Etats unis de l’Amerique du nord. &c. suplie humblement.
Les habitants de ce district qui ont l’honneur de vous Exposer que vu les mauva⟨ises⟩ Guerres qu’ils onts Eües a soutenir pendant plusieurs Années avec les Nations Indiennes de Ces Contrées, ce qui a Causée la perte generale de touts les Citoïens jusqu’a leurs tués femmes Enfants et Animaux domestiques et les reduire dans la derniere Indigençe.
actuellement que le traité de paix a Eté fait avec ces mêmes nations l’on veut nous Imposer des droits sur toutes les marchandises Ce qui nous les fait païer un prix Exorbitant et nous Empêche de pouvoir Entretenir nos familles; nous ne pretendons pas Cependant oppriner les Loix; mais l’Indigençe actuelle ou nous sommes nous obligent Connoissant votre Bonté d’y avoir Recours et nous vous supplions de rechef de Jetter un Regard favorable sur de pauvres Infortunés Citoïens qui ne desirent que le bien de l’etat et qui ne Cêsseront de prier dieu pour la Conservation & vos grandeurs.
Malgré notre pauvreté ont ne veut pas nous permettre de faire aucunes ventes ni traite qu’en païant des sommes Immenses et Il nous Est Impossible de pouvoir y Resister mais S’il nous Etoit possible d’avoir un Commerçe libre pendant quelques Année⟨s⟩ que les Etrangers ou autres purent nous apporter nos besoins nous pourions par la suite revenir a notre premier Etat et soutenir l’Endroit dans la paix et l’union Comme nous avons fait Ci devant, C’est ce que nous Attendons de vos Bontés ainsi que de Croire que nous sommes et seronts toujours vos tres humbles et obeissants serviteurs et Zelés Citoïens

P[ierre] Billet

